                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  COLUMBIA DIVISION


KAREN McNEIL, et al.          )
    Plaintiff(s)              )
                              )
v.                            )                      Civil Action No. 1:18-0033
                              )                      Judge Campbell / Frensley
                              )
COMMUNITY PROBATION SERVICES, )
LLC, et al.                   )
       Defendant(s)           )


                                           ORDER

       The Plaintiff contacted the Court regarding discovery and scheduling issues. A

telephone conference is set for March 25, 2019, at 1:30 p.m. The parties shall call 1-877-336-1831

at the appointed time, and when prompted for the access code, enter 7039387# to participate in

the Conference.

       A concise statement outlining the issues to be discussed shall be emailed to chambers at

frensleychambers@tnmd.uscourts.gov no later than 3:00 p.m. on March 22, 2019.

       IT IS SO ORDERED.



                                                     ______________________________________
                                                     JEFFERY S. FRENSLEY
                                                     United States Magistrate Judge




  Case 1:18-cv-00033 Document 233 Filed 03/05/19 Page 1 of 1 PageID #: 6746
